MEMORANDUM **
Richard Shapiro appeals pro se the dismissal of his petition for a writ of mandamus to compel a state small claims court to release a list of percipient witnesses to him. In a mandamus action, a federal court has authority only to issue orders against employees, officers, or agencies of the United States. See 28 U.S.C. § 1361. We therefore affirm the dismissal of Shapiro's petition. See Kildare v. Saenz, 325 F.3d 1078, 1084 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.